Citation Nr: 1536374	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for asthma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to September 1972.

This matter comes to the Board of Veterans Appeals' (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In a September 2014 decision, the Board denied the Veteran's claim for increased rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR), the parties requested that the Court vacate and remand the portion of the decision addressing the above issue.  In a May 2015 Order, the Court granted the motion and remanded the above issue to the Board.

The Veteran was scheduled to testify in December 2013 at a Board hearing he had requested in connection with his appeal.  See 38 C F R. § 20704(b) (2015).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F R. § 20.704(d).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2015 JMR concluded that the Board erred in failing to adequately consider whether the Veteran's claim warranted referral for extraschedular consideration pursuant to Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, the JMR noted that in a March 2009 VA examination report the examiner indicated that the Veteran's asthma had significant effects on his occupation (as a roofer) due to shortness of breath and dizziness from medication he took to control shortness of breath.  The examiner stated that the Veteran's shortness of breath and dizziness prevented him from working and that he had missed approximately 50 percent of scheduled work time due to the asthma.  The JMR suggested that the foregoing raised the possibility that the asthma disorder resulted in an exceptional or unusual disability picture, given the evidence of marked interference with employment.

While acknowledging the foregoing, the Board finds problematic the findings of a subsequent April 2011 VA contract examination.  Therein, the examiner indicated that pulmonary function testing showed poor effort on the Veteran's part and that his performance therein did not match his entirely normal chest physical examination.  Moreover, the examiner concluded that the Veteran's usual occupation was not affected by his condition and that his daily activities also were unaffected by the asthma.

Given this seemingly contradictory evidence regarding the effects of the Veteran's asthma on occupational functioning, the Board concludes that additional information is required.  Accordingly, the Veteran should be scheduled for a VA examination on remand.  

In addition, as noted in the September 2014 decision, in Rice v Shinseki, 22 Vet App 447 (2009), the Court held that a claim for a total rating based on unemployability due to service connected disability (TDIU) either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The September 2014 Board decision concluded that the issue of entitlement to TDIU was not before the Board and the May 2015 JMR and Court Order did not explicitly disturb that aspect of the decision.  That said, in light of the evidence discussed above from the March 2009 VA examination report and the potential implications of the May 2015 JMR's suggestions that the Veteran's asthma prevents him from working at least 50 percent of the time, the Board concludes that the issue of entitlement to TDIU has been reasonably raised by the record and must be adjudicated in conjunction with the increased rating claim.  See also VA Form 9 dated in August 2011 (Veteran indicated that the breathing difficulties made him increasingly dizzy and light headed and sometimes he felt that he was going to pass out.  The Veteran further reported that he could not endanger himself or the lives of the men he employed and was now drawing Social Security Administration disability benefits).   

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from all applicable facilities from June 2009 to the present.

2.  Provide the Veteran with notice concerning how to substantiate his claim for an increased rating on the basis of TDIU and request that he complete and return a TDIU claim form.

3.  Schedule the Veteran for an examination to determine the severity of his service-connected asthma disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The VA examiner also is requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected asthma (his sole service-connected disability) and what impact, if any, this has on his occupational functioning.  In that regard, the examiner's attention specifically is directed to the statements made in the March 2009 VA examination report and April 2011 QTC contract examination regarding the effects of the Veteran's asthma on his occupational functioning.

4.  Thereafter, take any additional development action that is deemed warranted and then readjudicate the Veteran's increased rating claim, to include on the basis of TDIU.  In so doing, the RO/AMC is requested specifically to consider whether referral for extraschedular consideration is necessary in light of the findings of the March 2009 VA examiner and any evidence obtained subsequent to this remand.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




